Dear Ms. Moore:
Please be advised that the office of the Attorney General is in receipt of your opinion request wherein you asked whether it is proper procedure for Justices of the Peace and/or Constables to send Litter Citations or Litter Tickets via U.S. Postal Service.
Louisiana Revised Statutes provides criminal, as well as civil penalties for the offense of littering.  In doing so, the Louisiana Code of Criminal Procedure states in Article 211.3 that any person who has committed the offense of littering shall be issued a written citation or summons commanding him to appear and answer the charge.  As a result, the issuance of a citation is the proper procedure rather than the arrest of the suspected offender.
Furthermore, Louisiana R.S. 30:2531.6 also states that for the violation of littering, see La.R.S. 30:2531 through La.R.S. 30:2531.3, a law enforcement officer shall issue a citation or summons or otherwise notify him in writing that he must appear in court.  In both, La. C.Cr.P. Art. 211.3 and La.R.S. 30:2531.6, there is no specific provision stating the method required for the issuance of the citation.  The only requirement stated is that the citation be in writing.  Therefore, it is the opinion of this office that sending a Litter Citation or a Litter Ticket via U.S. Postal Service would be appropriate.  In order for the violator to be considered on proper notice, it is our opinion that the written notice shall be sent via certified mail.
I hope this opinion has sufficiently answered your inquiry. Should you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC;crt
Date Released: July 8, 2002